Citation Nr: 1026726	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-03 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as being the result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to August 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied service connection for prostate cancer, to include as 
being the result of exposure to herbicides.  

In July 2008, the Veteran testified at a personal hearing before 
the undersigned acting Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the Veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2009).

In November 2008 the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  

With respect to the Veteran's claim on appeal, the Veteran has 
contended that his prostate cancer is due to presumed exposure to 
the herbicide agent, Agent Orange, during the Vietnam era.  See 
38 C.F.R. §§ 3.307, 3.309.  As this claim was based on presumed 
exposure to Agent Orange, adjudication of this issue was covered 
by a stay then in effect.  

That stay was imposed after the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a Board 
decision, which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed with 
the Court's decision in Haas and appealed it to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  A 
stay was imposed on appeals in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or service 
on a vessel off the shore of Vietnam.  

Subsequently, the Federal Circuit issued its decision in Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it reversed the 
Court, holding that the Court had erred in rejecting VA's 
interpretation of § 3.307(a)(6)(iii) as requiring a service 
member's presence at some point on the landmass or inland waters 
of Vietnam in order to benefit from the regulation's presumption.  
The Federal Circuit issued mandate in Haas effective October 16, 
2008.  The appellant in Haas filed a petition for a writ of 
certiorari to the Supreme Court, which was denied on January 21, 
2009.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 129 S. Ct. 1002 (2009).  In light of the denial of the 
writ, VA's Office of General Counsel has advised that the Board 
may resume adjudication of the previously stayed cases.  Thus, 
the Board will proceed with adjudication of the claim deferred by 
the Board in November 2008.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  Competent evidence of a nexus between prostate cancer, 
including exposure to herbicides, and service is not of record.  


CONCLUSION OF LAW

Prostate cancer, was not incurred in or aggravated by active 
service, nor is such a disability presumed to have been incurred 
as a result of exposure to herbicides during service.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2003 letter sent to the Veteran.  In 
the September 2003 letter, VA informed the Veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or injury 
in service, and evidence of a nexus between the post service 
disability and the disease or injury in service, which was 
usually shown by medical records or medical opinions.  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had a duty to 
obtain any records held by any federal agency.  It also informed 
him that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the letter 
stated that he would need to give VA enough information about the 
records so that it could obtain them for him.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held, among other things, that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, a March 
2006 letter to the Veteran included the type of evidence 
necessary to establish a disability rating and effective date for 
the disability on appeal.  Although this notice was not issued 
before the rating decision on appeal, the Veteran has not been 
prejudiced, as the Veteran's pending claim is denied.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2009).  In connection with the current 
appeal, VA obtained the Veteran's service treatment records and 
VA outpatient treatment records from August 2002 to June 2009.  
As previously stated, new evidence pertinent to the Veteran's 
claim was submitted in July 2008, and the Veteran waived RO 
consideration of these documents.  

Although an examination or an opinion was not obtained in 
connection with the Veteran's claim for service connection for 
prostate cancer, to include as being the result of exposure to 
herbicides, VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on the 
claim.  Specifically, under the statute, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical evidence 
for VA to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the Veteran's 
disability may be associated with his active service.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the Veteran with a medical examination absent a 
showing by the Veteran of a causal connection between the 
disability and service).  In this case, the Veteran has not 
brought forth evidence suggestive of a causal connection between 
the disability and his active service.  The RO informed the 
Veteran that he would need medical evidence of a relationship 
between his disability and service, and the Veteran has not 
provided such evidence or indicated where such evidence may be 
found.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection may be granted for any 
disease diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed Cir. 2009).  

A Veteran, who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a certain listed disability, shall be presumed to have been 
exposed during such service to an herbicide agent (Agent Orange), 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during service.  38 
C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164, 166 
(1999).  

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant of 
service connection for prostate cancer.  The evidence of record 
indicates that the Veteran was first diagnosed with prostate 
cancer in January 2003.  See January 2003 VA outpatient treatment 
records.  At the July 2008 hearing, the Veteran testified that he 
developed prostate cancer as a result of herbicide exposure.  He 
explained that he served aboard ship for 27 months off the coast 
of Vietnam.  He further added that he went on land twice during 
his time off the coast of Vietnam and was exposed to herbicides.  
The Veteran asserts that service connection is warranted for his 
prostate cancer.

At the outset, the Board notes that the above-described Agent 
Orange presumption applies only to Veterans' whose service 
included on land duty or visitation in the Republic of Vietnam.  
Specifically, the Veteran's asserts that he was in Vietnam and on 
land in Saigon, during which time, he was exposed to herbicides.  

The Board has carefully considered the Veteran's statements as to 
his exposure to herbicides during service.  However, there is no 
objective evidence of record, and the Veteran has identified 
none, which would establish his exposure to herbicides.  In this 
regard, the National Personnel Records Center (NPRC) certified 
that the Veteran served aboard the U.S.S. Virgo (AE-30) during 
his military service.  It was also noted that the U.S.S. Virgo 
was in the official waters of the Republic of Vietnam from May 
12, 1967 to May 15, 1967; May 30, 1967 to June 11, 1967; June 28, 
1967 to July 13, 1967; July 24, 1967 to August 16, 1967; April 7, 
1968 to April 17, 1968; April 26, 1968 to May 6, 1968; May 16, 
1968 to May 29, 1968; June 12, 1968 to June 24, 1968; July 11, 
1968 to July 24, 1968; August 3, 1968 to August 22, 1968; 
September 9, 1968 to September 16, 1968; and from September 24, 
1968 to October 8, 1968.  According to the Veteran's DD Form 214, 
his military occupational specialty (MOS) was a Boatswains Mate 
(BM 0100).  

In October 2003, the NPRC determined that while the Veteran 
served aboard the U.S.S. Virgo, which was in the official waters 
in Vietnam, they were unable to determine whether or not the 
Veteran had in-country service in Vietnam.  Furthermore, although 
the Veteran contends that he went ashore while in Saigon, there 
is no evidence of record showing that he ever left the ship while 
stationed in Vietnam.  The regulation requires the Veteran to 
have set foot within land borders of Vietnam for the presumptive 
service connection to attach, and a Veteran who never went ashore 
from ship on which he served in Vietnamese coastal waters was not 
entitled to the presumptive connection.  See Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008); See also VAOPGCPREC 27-97.  There is 
no objective evidence of record showing that the Veteran stepped 
foot on land in Vietnam.  Therefore, there is no basis to grant 
service connection for prostate cancer on a presumptive basis due 
to herbicide exposure.  

The record also presents no basis to grant service connection for 
prostate cancer, on a direct basis.  Review of the Veteran's 
service treatment records are absent of any complaints, 
treatment, or diagnosis relating to prostate cancer.  Upon 
discharge from service, clinical evaluation of the Veteran's anus 
and rectum were normal and urinalysis testing was negative, as 
reflected in the August 1969 release to inactive duty (RID) 
examination report.  Post service treatment records beginning in 
January 2003 note the Veteran's diagnosis of prostate cancer.  

As previously stated, the first objective medical evidence that 
the Veteran has prostate cancer was in January 2003, many years 
after service.  There is no objective medical evidence of record 
of the claimed disability during service or immediately 
thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) 
(there must be medical evidence on file demonstrating a 
relationship between the Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observations is competent).  Such 
evidence is lacking in this case.  No medical professional has 
provided competent medical evidence linking the diagnosis of 
prostate cancer, to any aspect of the Veteran's active service, 
to include his alleged exposure to herbicides in service, and the 
Veteran has not alluded to the existence of any such opinion.  
Therefore, there is no probative medical evidence suggesting a 
link between the Veteran's period of service and his current 
diagnosis of prostate cancer.  

The Board recognizes the sincerity of the arguments advanced by 
the Veteran that his prostate cancer is caused by his military 
service.  However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  However, prostate cancer requires specialized 
training for a determination as to diagnosis and causation, and 
is therefore not susceptible of lay opinions on etiology.  Thus, 
because of the medical complexity of the matter, the Veteran 
simply is not competent to render such an opinion or attempt to 
present lay assertions to establish a nexus between his current 
diagnosis and service.  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of service 
connection for prostate cancer, to include as being the result of 
exposure to herbicides, and there is no doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for prostate cancer, to include 
as being the result of exposure to herbicides is denied.  



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


